May 17, 2016




                                JUDGMENT

                 The Fourteenth Court of Appeals
  WILLIAM MARSH RICE UNIVERSITY AND GARY SPEARS, Appellants

NO. 14-13-00235-CV                         V.

                        RASHEED REFAEY, Appellee
                     ________________________________

       This cause, an appeal from the order signed on February 21, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the order. We therefore order the order of the court below REVERSED and
RENDER judgment that Defendants’ Second Motion for Summary Judgment be
granted and that appellee Rasheed Refaey take nothing by his claims against
appellants William Marsh Rice University and Gary Spears. We further order that
all costs incurred by reason of this appeal be paid by appellee Rasheed Refaey.
We further order this decision certified below for observance.